Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
Examiner’s Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance for all claims:
 Re claims 2, 12. The prior art fails to disclose a method comprising: controlling, by at least one processor: receiving, at an interface of an electronic spreadsheet application, market data in real-time from at least one market data source; dynamically and simultaneously adjusting a plurality of trading models in accordance to the market data, in which each trading model comprises at least one triggering event that is determined in advance of receiving any market data; transmitting, over a communication network, the plurality of trading models to be displayed through a first interface of the electronic spreadsheet application on a respective plurality of remote devices; computing a result for each trading model that is based on the market data; in response to receiving an indication that at least one triggering event has occurred, generating a plurality of trading commands and queuing the plurality of trading commands in accordance with a prioritization process to avoid network overload; and transmitting, over the communication network, each trading command in accordance with the prioritization process.
The closest prior art, which is also the best U.S art: Belzberg (US Pat: 6,134,535) relates to automated means for effecting the purchase and sale of shares traded on a stock exchange. More 
Another prior art, the secondary reference Tseng et al (US Pub: 2003/0043161), fail to compensate for the incomplete teachings of Belzberg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697